Title: To James Madison from William Leigh Brent, 12 January 1809
From: Brent, William Leigh
To: Madison, James



Sir
Vaucluse Jan. 12th. 1809.

To a man of an independent mind, no situation is more mortifying than that of an "humble petitioner" for favors.  But, when Interest combined with the wishes of a man’s friends urge him to assume that character, it is a Solemn duty he owes to himself and to his family, to comply; and however stern his notions as to the propriety of asking favors may be, they must Yeild to other considerations.
The sole object that I have in this life, is to Secure happiness for my family and whenever an opportunity presents to serve my country.  With these objects in view, I have determined to remove into the western part of the United States, and I have choosen in my mind’s eye, Louisiana as the destined country of my residence, thinking that it will afford a more extensive feild to my wishes.  Some of my friends have intimated to me, that there are now vacant or shortly will be, several offices which they thought I could & would fill with fidelity to my country and with honor to myself.  To obtain one of those appointments, I have thought it adviseable to address a letter to You.  I will with gratitude accept of any appointment, consistent with my present standing in my own state which You may do me the honor of conferring.  I would prefer an appointment in my professional capacity as a Lawyer, but Should there be none such vacant, I most cheerfully will accept of any, honorable in its nature, nor should I object to it, if it would be lucrative, as it would be a gratifying appendage.
A letter addressed to me in Washington City, upon this Subject, will be gratifully received, as I shall be in the city in about ten days, when if necessary I can enumerate the claims I have upon the patronage of the executive, and if necessary can and will produce the first and best recommendations from the first characters in my country, as to my abilities and fidelity to discharge the duties attendant upon any appointment You may honor me with, both Satisfactorily to Yourself and honorably to my self.  I trust that this will Scarcely be necessary, as You are well acquainted, I hope, ere’ this with my character, but should it be, I will most cheerfully comply, upon Your intimating a wish.  With my best wishes for Your happiness, I remain Sir, Most respectfully

Wm. L. Brent

